[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                      No. 10-12877                   JAN 18, 2011
                                                                      JOHN LEY
                                  Non-Argument Calendar                 CLERK
                                ________________________

                                  Agency No. A095-533-758


ORLANDO QUINTERO-MEJIA,

lllllllllllllllllllll                                                       Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (January 18, 2011)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
       Orlando Quintero-Mejia petitions for review of the Board of Immigration

Appeals’s (“BIA”) dismissal of his appeal from the Immigration Judge’s (“IJ”)

denial of his motion to reopen removal proceedings.1 The IJ ordered

Quintero-Mejia removed in absentia following his failure to attend the hearing.

Quintero-Mejia subsequently filed a motion to reopen, arguing that exceptional

circumstances—namely, his taxicab driver’s failure to find the immigration

court—precluded him from attending the hearing. Both the IJ and BIA concluded

that Quintero-Mejia failed to demonstrate exceptional circumstances.

       An order removing an alien in absentia may be rescinded, inter alia, “upon a

motion to reopen . . . if the alien demonstrates that the failure to appear was

because of exceptional circumstances (as defined in subsection (e)(1)) . . .”

Immigration and Nationality Act (“INA”) § 240(b)(5)(C)(i), 8 U.S.C.

§ 1229a(b)(5)(C)(i).

       The term “exceptional circumstances” refers to exceptional
       circumstances (such as battery or extreme cruelty to the alien or any
       child or parent of the alien, serious illness of the alien, or serious illness
       or death of the spouse, child, or parent of the alien, but not including
       less compelling circumstances) beyond the control of the alien.

INA § 240(e)(1), 8 U.S.C. § 1229a(e)(1).


       1
         We review the denial of motion to reopen for abuse of discretion. Ali v. U.S. Att’y
Gen., 443 F.3d 804, 808 (11th Cir. 2006). This review is limited to determining whether the IJ or
BIA exercised its discretion in an arbitrary or capricious manner. Id.

                                               2
      The failure of Quintero-Mejia’s taxicab driver to locate the immigration

court does not constitute exceptional circumstances. The IJ had previously

provided Quintero-Mejia with the court’s address, Quintero-Mejia had previously

attended a hearing at that very location, and Quintero-Mejia had several months to

make the necessary travel arrangements. Thus, Quintero-Mejia’s failure to attend

the hearing was not beyond his control. Moreover, Quintero-Mejia made no

attempt to contact the IJ on the day of the hearing, even though he admittedly

attempted to call his attorneys. See Lonyem v. U.S. Att’y Gen., 352 F.3d 1338,

1341 (11th Cir. 2003). Accordingly, we deny the petition.

      PETITION DENIED.




                                         3